OPINION
JACKSON, Commissioner.
On his plea of guilty before the court, appellant was found guilty of robbery by assault; punishment, ten (10) years.
The only question raised by appellant is the sufficiency of the evidence presented on his plea of guilty.
Appellant executed a written waiver of trial by jury, in which he informed the court of his desire to plead guilty, which waiver was approved by his attorney, the assistant criminal district attorney and the trial judge. Appellant entered a plea of guilty to the charge, and after being duly admonished by the court, he persisted in his plea of guilty.
Appellant also executed a written waiver and consent to stipulations, in which he waived confrontation of the witnesses and the right to cross-examine them, and agreed to the introduction of written affidavits, statements of witnesses and other documentary evidence:
In such waiver signed by appellant, it is recited:
“Said defendant in person under oath together with his counsel and the attorney representing the State of Texas further agrees and stipulates that he, the said defendant, is the identical person named in this indictment in the above styled and numbered cause and that all the acts and allegations in said indictment (Count No. 1 of said indictment) charging the offense of robbery by assault are true and correct, and that the acts therein alleged occurred in Bexar County, Texas.”
This waiver and stipulation were also signed by appellant’s attorney and acknowledged by appellant before the deputy district clerk and approved by the trial judge.
This exact form was approved by this Court in McNeese v. State, 468 S.W.2d 801.
The above waiver and stipulation was admitted in evidence, and also several San Antonio police department reports, and the affidavits of Marie Gonzales, William M. Bean and Juan Balzaldua.
Without detailing the contents of these exhibits, they amply proved the appellant’s guilt as charged.
We overrule the contention of appellant that the evidence was not sufficient, and affirm the judgment of the trial court.
No motion for rehearing shall be filed by the clerk except upon permission from the Court for good cause shown.
Opinion approved by the Court.